internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number uil dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you were formed to raise hold and administer funds to be used to foster national and international sports competitions under sec_501 c of the internal_revenue_code by supporting and developing taekwondo martial arts and anti-violence students instructors educators and leaders through education experience training and opportunities you will operate a grant program for individuals for the purpose of the development of travel to or participation in martial arts self-defense and anti-violence training programs classes workshops seminars tournaments demonstrations or certification courses on a local regional national and international level or the development of informational and instructional publications and other forms of communication including but not limited to direct mail and internet based resources you will make the availability of grants known to the community through solicitation to various institutions that work in the martial arts tae kwon do and anti-violence in addition you will promote the availability on social media your corporate website instructional publications and other forms of communications including but not limited to direct mail and internet based resources grants will be for tae kwon do martial arts and anti-violence students instructors educators and leaders applicants will be required to submit an application form and supporting materials criteria for the grants may include but are not limited to prior performance in taekwondo marital arts and anti-violence programs and activities recommendations from instructors leaders or others who have knowledge of the applicant's capabilities additional information regarding an applicant's interest and relevant experiences with taekwondo martial arts and anti-violence programs financial need conclusions which the selection committee may draw as to the applicant's motivation character ability or potential grant funds must be used for the development of travel to or participation in martial arts self-defense and anti-violence training programs classes workshops seminars tournaments demonstrations or certification courses on a local regional national or international level or the development of informational and instructional publications and other forms of communication such as direct mail and internet based resources grants will not be used to compensate recipients for performing personal services for you grant funds will be distributed directly to the appropriate institution on behalf of the grant recipient when used to cover fees or equipment related to training programs classes workshops seminars tournaments demonstrations or certification courses funds for travel_expenses associated with those activities will be distributed directly to the recipient grant recipients must agree in writing to use the grant funds for the intended purposes and must provide you with receipts and other documentation to show that funds for travel were used for that purpose grant recipients must also provide an annual report to you that includes a summary of the use of the grant funds and you require a final report when the intended purpose of the grant has been fulfilled you will take reasonable and appropriate steps to recover grant funds or ensure restoration of any diverted funds if you find that grant funds have been used for purposes other than what they were intended for your board may institute legal action to recover diverted funds if you deem that it is appropriate under the circumstances your selection committee will consist of at least three members and may include members of your board the selection committee will select grant recipients from the pool of applicants on an objective and nondiscriminatory basis grants may not be awarded to any member of the selection committee any family_member of a member of the selection committee or any other disqualified_person as defined in sec_4946 of the internal_revenue_code you will keep information pertaining to unsuccessful grant applicants along with the information on successful applicants you will retain the following records for all of your grants letter catalog number 58222y a list of all applicants including any relationship of an applicant to you or to one of your directors or employees all information obtained to evaluate the qualifications of applicants the purpose and amount of each grant awarded reports receipts and other documentation provided by grant recipients showing the use of the grant funds any additional information you obtain in complying with the procedures basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent letter catalog number 58222y you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58222y
